683 S.W.2d 697 (1985)
Ruby BRADFORD and A.L. Bradford, Petitioners,
v.
George H. SULLIVAN and Harris Hospital, Respondents.
No. C-2830.
Supreme Court of Texas.
January 23, 1985.
Wille E. Phillips, Jr., Irvins, John E. Collins, Dallas, for petitioners.
Cantey, Hanger, Gooch, Munn & Collins, Stephen L. Tatum and Rod Patterson, Wynn, Brown, Mack, Renfro & Thompson, Tom Renfro and John F. Gillespie, Fort Worth, for respondents.
PER CURIAM.
This is a medical malpractice suit. On November 1, 1980, Mrs. Bradford discovered a sponge apparently left during surgery in 1975. Suit was filed on October 5, 1981. The trial court rendered summary judgment for defendants, based on art. 5.82, sec. 4 of the Insurance Code. The court of appeals affirmed in an unpublished opinion. Pursuant to Rule 483, we grant the application for writ of error and without hearing oral argument, and in accordance with this court's decision in Nelson v. Krusen, 678 S.W.2d 918 (Tex.1984), we reverse and remand this cause to the trial court.